IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ZACHARY VINCENT GREER,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-638

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 18, 2016.

An appeal from the Circuit Court for Escambia County.
Terry D. Terrell, Judge.

Nancy A. Daniels, Public Defender, Courtenay H. Miller, Assistant Public Defender,
for Appellant.

Pamela Jo Bondi, Attorney General, Virginia Chester Harris, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and OSTERHAUS, JJ., CONCUR.